           Case 2:20-cv-02281-JAD-NJK Document 13 Filed 08/05/21 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   ISAIAH S. NEAL,
                                                           Case No. 2:20-cv-02281-JAD-NJK
 7          Plaintiff,
                                                                      ORDER
 8   v.
 9   SECRETARY BARBARA M. BARRETT, et
     al.,
10
            Defendants.
11
12         Each non-governmental party is required to file a certificate of interested parties
13 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-
14 1(c). Plaintiff has not done so. See Docket. Accordingly, Plaintiff must file a certificate of
15 interested parties no later than August 19, 2021.
16         IT IS SO ORDERED.
17         Dated: August 5, 2021
18                                                            ______________________________
                                                              Nancy J. Koppe
19                                                            United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                       1
